           Case 7:17-cr-00034-HL-TQL Document 51 Filed 12/28/18 Page 1 of 2
                  Case: 18-15283 Date Filed: 12/26/2018 Page: 1 of 2


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

David J. Smith                                                                       For rules and forms visit
Clerk of Court                                                                       www.ca11.uscourts.gov


                                       December 28, 2018

Demetria Nicole Williams
Law Office of D. Nicole Williams
345 W BROAD AVE STE 305
ALBANY, GA 31701

Appeal Number: 18-15283-E
Case Style: USA v. Ferrell Walker
District Court Docket No: 7:17-cr-00034-HL-TQL-1

This Court requires all counsel to file documents electronically using the Electronic Case
Files ("ECF") system, unless exempted for good cause.

The referenced case has been docketed in this court. Please use the appellate docket number
noted above when making inquiries.

Attorneys who wish to participate in this appeal must be properly admitted either to the bar of
this court or for this particular proceeding pursuant to 11th Cir. R. 46-1. In addition, all
attorneys (except court-appointed counsel) who wish to participate in this appeal must complete
and return an appearance form within fourteen (14) days. Application for Admission to the Bar
and Appearance of Counsel Form are available on the Internet at www.ca11.uscourts.gov. The
clerk may not process filings from an attorney until that attorney files an appearance form. See
11th Cir. R. 46-6.

Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
CIP within 14 days after the date the case or appeal is docketed in this court;
Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
See FRAP 26.1 and 11th Cir. R. 26.1-1.

On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
filers (except attorneys appearing in particular cases as pro se parties) are not required or
authorized to complete the web-based CIP.
       Case 7:17-cr-00034-HL-TQL Document 51 Filed 12/28/18 Page 2 of 2
              Case: 18-15283 Date Filed: 12/26/2018 Page: 2 of 2


Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of (14)
days from this date, this appeal will be dismissed by the clerk without further notice unless the
default(s) noted below have been corrected:

File a Transcript Information Form, as required by Fed.R.App.P. 10(b)(1); a Transcript
Information Form is available from the district court clerk. Appellant is required to file and
serve copies of the form in accordance with the instructions included on the form. See 11th Cir.
R. 12-1 and 31-1.

In an appeal in a criminal case in which any issue is raised concerning the sentence, the parties
must ensure that the record includes the transcript of the sentencing proceeding, and the
presentence investigation report and addenda (under seal in a separate envelope).

In any criminal appeal in which there is an issue involving the validity of the guilty plea,
counsel or parties proceeding pro se must contact the district court to ensure that the record
includes a transcript of the guilty plea colloquy.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Gloria M. Powell, E
Phone #: (404) 335-6184

                                                                DKT-2 Appeal WITH Deficiency
